



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tuck,
    2014 ONCA 918

DATE: 20141224

DOCKET: C53332

Laskin, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Tuck

Appellant

Richard Litkowski, for the appellant

Riun Shandler, for the respondent

Heard: October 28, 2014

On appeal from the conviction entered on March 11, 2009 by
    Justice Maureen D. Forestell of the Superior Court of Justice, sitting with a
    jury.

van Rensburg J.A.:

Overview

[1]

The appellant was convicted after a trial by jury, of second-degree
    murder in a stabbing death at a nightclub. He claimed in his defence that the
    victim was the aggressor, and that he had taken the victims knife from him and
    stabbed him in self-defence.

[2]

The appellant contests his conviction. He argues that the trial judge
    erred in the course of the trial in revisiting a ruling that had excluded
    prejudicial portions of his statements to the police, and in her instructions
    with respect to post-offence conduct and the exculpatory portions of his
    out-of-court statements.

[3]

For the reasons that follow, I would dismiss the appeal.

Background

[4]

The facts relevant to the issues raised in this appeal can be briefly
    stated, and will be expanded upon as necessary in the course of these reasons.

[5]

On February 3, 2001 and into the early morning hours of February 4, the
    deceased, Salim Jabaji, attended a rave at The Docks nightclub in Toronto
    with two friends, Robert Conejeros and Ryan Vandelaar. The appellant was there
    with his friends, twins David and Charles Coulter and Becky Parmiter.

[6]

Robert and Charles were involved in three fights while at the nightclub.
    The final altercation was broken up by a bouncer who dragged Robert out of the
    club. It was shortly after this altercation that the appellant stabbed the
    deceased.

[7]

The appellant found the Coulter twins near the clubs entrance. Charles
    told him he had been punched in a fight, and the appellant told Charles that he
    had [gotten] the knife away from the guy and that he might have stabbed him.
    He gave David a knife. They left the club.

[8]

The deceased was found in a pool of blood, and was taken to hospital
    where he was declared dead. The police swabbed the blood found on various parts
    of the floor of The Docks, as well as on the handle and blade of a knife they
    found on the floor.

[9]

The trio found Becky and went to a hotel for the night. The next
    morning, after dropping Becky home, they heard on the radio that someone had died
    after being stabbed at the club. The Coulters told the appellant that he should
    turn himself in. The appellant said he would, but did not want to do so at the
    time. The appellant asked what he should do, and they told him to go to the
    police. The appellant repeated the words, Im fucked.

[10]

Two
    days after the stabbing the Coulters learned that they were being sought in
    connection with the events at The Docks. When they attended at the police
    station, Charles was charged with assault on Robert. David was charged with the
    murder of the deceased.

[11]

Charles
    Coulter subsequently surreptitiously recorded several telephone conversations
    with the appellant in an effort to clear his brothers name.

[12]

Detective
    Sergeant Davis, the lead investigating officer, also had several telephone
    calls with the appellant, which he recorded. He was notified of the existence
    of the tapes of Charles conversations with the appellant. He received a DNA
    report excluding the Coulters as the source of a DNA profile found on the
    knife. He obtained a warrant to seize the appellants DNA, and videotaped the
    execution of the warrant. Analysis demonstrated that the appellants blood was
    found on the floor and the knife used to stab the deceased.

[13]

The
    appellant was charged with the murder of the deceased in September 2001, after
    which he was interviewed by Det. Sgt. Davis.

[14]

The
    charge against David Coulter was withdrawn.

[15]

The
    appellant testified that he was unarmed on the night in question, that he had
    wrestled a knife away from the victim and that he then stabbed him in
    self-defence. The main issue at trial therefore was whether the stabbing was in
    self-defence.

Issue One: Did the
    Trial Judge Err in Reversing her Ruling with respect to Editing the Appellants
    Statements to Police?

(1)

Original Ruling

[16]

At
    trial the Crown sought to introduce as evidence the recordings of three of the
    telephone conversations between Det. Sgt. Davis and the appellant, the
    videotape of the execution of the DNA warrant, and the post-arrest interview.
    The trial judge ruled the statements voluntary and admissible. There is no
    challenge to this ruling on appeal.

[17]

The
    defence then requested that the statements be edited to remove any prejudicial
    content. The defence sought four types of edits, arguing in part that the jury
    could improperly infer that the appellants silence in response to certain
    questions, and his consideration of retaining counsel, were evidence of guilt. The
    Crown consented to certain edits and opposed others.

[18]

The
    trial judge ruled in favour of the appellant on all four objections. The trial
    judges order included that the police statements be edited to remove
    references to the appellants refusal to answer certain questions, which the
    trial judge characterized as having no probative value, and a discussion where the
    appellant refused the officers suggestions that he speak to legal counsel,
    which the trial judge found to be irrelevant and potentially prejudicial.

(2)

Mid-Trial Ruling

[19]

The
    trial judge revisited her editing decision at the request of the Crown in the
    course of the cross-examination of Det. Sgt. Davis, and after the edited
    recording of the statements had already been played for the jury during his
    examination in chief.

[20]

In
    cross-examining the officer, defence counsel had suggested that Det. Sgt. Davis,
    an experienced investigator, was playing a cat and mouse game with the
    younger appellant, and that he was using interrogation techniques designed to
    pressure the appellant into speaking. Counsel put to the officer, using the
    edited tapes, that the appellant had not said that he did not want to
    incriminate his friends until after the officer suggested this to him. This was
    misleading, as the unedited tapes showed that it was the appellant who
    initially raised this issue.

[21]

Crown
    counsel objected to the misleading question. The Crown also submitted that in
    the cross-examination, the defence had put the tenor and context of the
    interviews in issue by suggesting that the officer was manipulating and pressuring
    the appellant, and that therefore, most of the previously edited portions of
    the tapes should now be admissible. Defence counsel submitted that while it was
    necessary for the court to correct the impression left with the jury, there was
    no need to revisit the editing decision.

[22]

After
    some discussion, including consideration of defence counsels intended
    direction in his cross-examination of the officer, the trial judge found that
    the tenor and context of the statements [was] an issue and that the jury
    would be left with an incomplete misleading record with which to assess the
    interviews if they were deprived of the edited portions of the statements
    relating to the refusal of [the appellant] to answer questions and to the
    officers suggestions that [the appellant] consult a lawyer and his parents.

[23]

The
    trial judge determined that, while the potential prejudice identified in her
    earlier ruling still existed, a re-balancing of probative value and prejudice
    was required. At that point in the trial and with the issues crystallizing as
    they had, the probative value of the edited sections outweighed their prejudicial
    effect. She concluded that the prejudicial effect of such evidence could be
    addressed by way of an instruction to the jury.

(3)

Analysis

[24]

The
    appellant contends that the trial judge erred in reversing her prior ruling on
    editing, that it was a premature and disproportionate response to trial
    counsels misleading question, and that the cross-examination of Det. Sgt.
    Davis did not so significantly alter the analysis of probative value and
    prejudicial effect that the obvious prejudice was overcome.

[25]

The
    appellant asserts that the goal of trial counsel was to portray the appellant
    as a man of some indecision, a man wrestling with himself, and to contrast that
    with an experienced homicide investigator in order to explain why he was lying
    in the statements. He submits that the appropriate response was to correct the
    mistake on the record, and that playing the edited portions of the statements
    was not required in order to balance the error made in asking the misleading
    question.

[26]

I
    would reject this submission. The concern addressed by the trial judge was not
    limited to a correction of the single misleading question. A correction on the
    record, as proposed by the appellants trial counsel and on appeal, would not
    have been sufficient. The trial judges decision to reconsider her ruling was
    an appropriate response to what was occurring in the course of the trial, and
    was not premature. The trial judge was correct in concluding that what had
    previously been of limited relevance had become relevant during the officers
    cross-examination: there was now an issue about the officers good faith and
    whether he was manipulating the appellant, and whether this influenced the
    information and misinformation the appellant chose to provide.

[27]

The
    explanation of what trial counsel was seeking to achieve does not change the
    analysis. If the goal was to portray the appellant in a certain way in contrast
    to the officer, in order to explain his conduct during the statements, then the
    jury was entitled to assess for itself the dynamics of the statements,
    including the officers encouragement of the appellant to seek legal advice,
    and the appellants refusal to answer certain questions.

[28]

The
    trial judge recognized the continuing potential for prejudice in some of the
    edited portions of the statements. Her reweighing of the probative value versus
    prejudicial effect of the edited portions however, as stated above, was
    informed by what was occurring at trial, was based on correct principles and is
    entitled to deference.

[29]

After
    hearing submissions from counsel, and before the re-edited recordings of the statements
    were played for the jury, the trial judge gave an instruction to the jury. She
    explained that the right to silence is fundamental, and that the appellant had
    a right not to have his choice to remain silent used in any way in the jurys
    deliberations. His silences were to be considered only to assess the tenor of
    the statements and to assist in determining whether any pressure existed and if
    so, what effect it may have had. This instruction was not challenged by the
    appellant at trial or on appeal. The effect of the instruction, which was
    repeated in the final charge to the jury, was to obviate the potential
    prejudice, so that the jury understood the permissible and prohibited uses of the
    evidence in their reasoning.

[30]

Accordingly,
    I would not give effect to this ground of appeal.

Issue Two: Did the
    Trial Judge Err in her Instruction to the Jury about the Appellants
    Post-Offence Conduct?

[31]

As
    his second ground of appeal, the appellant challenges the trial judges
    instruction to the jury on his post-offence conduct.

(1)     The Post-Offence Conduct

[32]

The
    post-offence conduct that attracted a specific instruction in the jury charge
    consisted of the following: the evidence that the appellant gave the knife to
    David Coulter and left the nightclub quickly from the south entrance after the
    stabbing, the fact that he did not remain at his home after the stabbing, what
    he said when he was in the car with the Coulters and Becky Parmiter, as well as
    lies the appellant told in his statements to the police.

[33]

As
    a preliminary point, I note that no objection was taken on appeal to the
    admissibility of this evidence as post-offence conduct. It is acknowledged that
    the evidence in question was circumstantial evidence relevant to the question
    of whether the appellant acted in self-defence.

(2)     The Post-Offence Conduct Charge

[34]

In
    her charge, the trial judge identified the specific evidence of the appellants
    conduct and words after the stabbing that was alleged to be post-offence
    conduct. She instructed the jury to approach its consideration of such evidence
    in two steps. First, they had to determine whether the appellant actually said
    or did what was alleged. If they concluded that he had said or done certain things,
    they should determine whether he did so because he was conscious of not acting
    in self-defence or for some other reason. She cautioned the jury not immediately
    to conclude that the appellant did or said so because he was conscious of not
    acting in self-defence and to decide the reason, they should consider all of
    the evidence. She noted that of particular importance was evidence that offered
    other explanations for this conduct or these statements.

[35]

The
    trial judge then reviewed the evidence respecting the appellants explanations
    for the post-offence conduct and statements. She cautioned the jury to assess
    the explanations in the context of all the evidence. She further instructed
    them not to use the evidence about what the appellant did or said after the
    stabbing in deciding or helping them to decide whether they were satisfied
    beyond a reasonable doubt that the appellant did not act in self-defence unless
    they rejected any other explanation for it.

(3)     Analysis

[36]

The
    appellant contends that the post-offence conduct instruction was in error
    because the trial judge invited the jury to decide whether the appellant was
    conscious of committing an offence before using the post-offence conduct to
    decide if the appellant committed the offence. The appellant relies on the
    decision of this court in
R. v. Hall
, 2010 ONCA 724, 263 C.C.C. (3d)
    5, leave to appeal to S.C.C. refused, [2010] S.C.C.A. No. 499, a decision that
    was released well after the trial judges instructions in this case.

[37]

In
Hall,
this court confirmed a number of key points respecting
    post-offence conduct, which had been identified and developed by the Supreme
    Court of Canada in
R. v. White
, [1998] 2 S.C.R. 72. Post-offence
    conduct is a type of circumstantial evidence that is to be considered together
    with all of the other evidence at trial. The old label of consciousness of
    guilt evidence has been abandoned in favour of evidence of post-offence or
    after-the-fact conduct. Consciousness of guilt is simply one inference that
    may be drawn from the evidence of the accuseds conduct, and is not a special
    category of evidence in itself.

[38]

In
Hall
this court observed, at para. 138:

The difference with post-offence conduct circumstantial
    evidence is that, to be evidence that meets the circumstantial evidence test,
    it must be consistent only with the ultimate conclusion of guilt.  It is the
    requirement of meeting the test for circumstantial evidence that creates the
    impression of a tautological analytical exercise by the jury. That is why it is
    so important for the jury to assess the post-offence conduct only as part of
    its ultimate assessment in weighing all of the evidence at the stage of
    determining whether guilt has been proved beyond a reasonable doubt, rather than
    treating it as a separate category.

[39]

The
    court in
Hall
held that the trial judge ought not to have concluded
    her instruction on post-offence conduct by telling the jury that they could only
    use the evidence if they found that what he did or said afterwards was because
    he was conscious of having done what [was] alleged against him (at para. 141).
    This wording invited the jury to jump directly to the issue of guilt as a
    precondition to deciding the use they would make of the post-offence conduct
    evidence (at para. 143). Instead, the jury ought to have been instructed to look
    at the issue of post-offence conduct in light of all the evidence, and on a
    consideration of all the evidence to decide whether the Crown had proven the
    accuseds guilt beyond a reasonable doubt (at para. 145).

[40]

At
    the same time, the court observed, at para. 146, that standing on its own, this
    flaw in the charge, which had not been objected to at trial, would not
    constitute reversible error. There were however other deficiencies in the
    charge on post-offence conduct in
Hall
that, taken together, amounted
    to legal error, including the trial judges failure to fully and fairly
    summarize the body of evidence and to explain to the jury possible alternative
    and innocent explanations for the conduct. There was also concern that certain
    of the evidence relied upon was not in fact post-offence conduct evidence as it
    was highly equivocal.

[41]

In
    the present case, the charge contained the elements approved of in
R. v.
    White
, at para. 58. The trial judge employed the term after-the-fact
    conduct. She identified the items of evidence that were relevant to her
    instruction. She cautioned the jury, that if they found that the appellant
    engaged in the alleged conduct, not to immediately conclude that he did so
    because he was conscious of not acting in self-defence, and to consider all of
    the evidence in deciding the reason he did so. The trial judge reviewed the
    evidence of the alternative innocent explanations offered by the appellant for
    his words and conduct. She repeatedly told the jury to consider the
    post-offence conduct evidence, to the extent it was accepted as such, together
    with all the other evidence in reaching their verdict. The trial judge also
    instructed the jury that they might find the after-the-fact conduct of limited
    assistance in light of the admission by the appellant that he was responsible
    for the death of Mr. Jabaji, and in light of the fact that with respect to the
    appellants words and conduct after he heard on the radio that Mr. Jabaji had
    died, the appellant was aware of causing his death when he acted and spoke as
    alleged. There was no objection at trial to any aspect of the charge on
    post-offence conduct.

[42]

The
    post-offence conduct was only to be considered by the jury on the issue of
    self-defence. The trial judge instructed the jury that if they accepted that
    the appellant said or did what was alleged, they must consider whether this was
    because he was conscious of not acting in self-defence or for some other
    reason. This was not, as in
Hall
, an invitation to decide whether the
    appellant was conscious of committing the very offence with which he had been
    charged, before using the post-offence conduct to decide if the appellant
    committed the offence. In the context of the trial judges full instructions on
    post-offence conduct, it did not invite the jury to jump directly to the issue
    of guilt as a precondition to deciding the use they would make of the
    post-offence conduct evidence.

[43]

In
Hall
the court cautioned that a trial judge should instruct the jury
    to reserve their final judgment about the meaning of the appellants conduct
    until all the evidence has been considered in the normal course of their
    deliberations. The trial judge did not say this explicitly when she was
    charging the jury on post-offence conduct. In the context of an otherwise
    fulsome, accurate and fair charge on post-offence conduct, the trial judges failure
    to use certain language that this court endorsed in
Hall
, is not
    sufficient to constitute reversible error.

[44]

Finally,
    in argument the appellant identified a second alleged error in the charge that
    he contends improperly invited the jury to consider post-offence conduct in
    relation to his intent, and not just in relation to self-defence. He asserts
    that, although the trial judge had ruled that post-offence conduct could be considered
    only in respect of self-defence, and charged the jury in that manner, later the
    trial judge erred in telling the jury to consider the appellants words and conduct
    before, at the time and
after
the acts that caused Mr. Jabajis death,
    on the issue of intent.

[45]

The
    appellant relies on
R. v. Palmer
, 2010 ONCA 804, [2010] O.J. No. 5096,
    leave to appeal to S.C.C. refused, [2011] S.C.C.A. No. 361, where this court
    concluded that it was an error for the trial judge, who used similar wording,
    to instruct the jury to consider the accuseds conduct after the unlawful act
    in assessing his intent, where the post-offence conduct was only relevant to
    self-defence. The court applied the proviso in s. 686(1)(b)(iii) of the
Criminal
    Code
in dismissing the appeal.

[46]

While
    the trial judge in the present case instructed the jury in assessing intent to
    consider the appellants words and conduct
after
the unlawful act, she
    did not go on in her review of the evidence relevant to intent, to refer to any
    of the post-offence conduct that was subject to a specific instruction. Unlike in
Palmer
, where the trial judge gave no specific instruction limiting
    the use of post-offence conduct to self-defence, in the present case there was
    such a specific instruction. In my view, the specific instruction was not
    undermined by what the trial judge later said in her instruction respecting
    intent. When the charge as a whole is considered, including the specific instructions
    about post-offence conduct where such evidence was reviewed, the jury would not
    have been misled or confused about the proper use of such evidence.

[47]

I
    would accordingly not give effect to this ground of appeal.

Issue Three: Did the
    Trial Judge Err in her Instruction to the Jury Regarding the Appellants
    Exculpatory Evidence?

[48]

As
    his third ground of appeal, the appellant contends that the trial judge erred
    in not giving an instruction based on the principles in
R. v. W.(D.)
,
    [1991] 1 S.C.R. 742, when, during her charge, she was instructing the jury
    about certain exculpatory evidence.

(1)     The Relevant Portions of the Charge

[49]

In
    her charge to the jury the trial judge referred to the out-of-court statements
    made by the appellant to other persons, including Charles Coulter. Some of the
    statements and his attitude and demeanour in making them were exculpatory. The
    trial judge told the jury that they were to take this into account in assessing
    whether the Crown had proven the case beyond a reasonable doubt. The trial
    judge stated:

Unless you decide that Mr. Tuck made a particular remark or
    statement you must not consider it in deciding the case. Some or all of the
    statements may help Mr. Tuck in his defence. In particular, the statements to
    Charlie Coulter in which Mr. Tuck says that he stabbed the person because he
    had to or because he was jumped may help Mr. Tuck in his defence. You must
    consider those remarks along with all of the other evidence unless you are
    satisfied that he did not make them. In other words, you must consider all the
    remarks that might help Mr. Tuck even if you cannot decide whether he said
    them.

If you decide that Mr. Tuck made remarks that may help him in
    his defence or if you cannot decide whether he made them, you will consider
    those statements along with the rest of the evidence in deciding whether you
    have a reasonable doubt about Mr. Tucks guilt. You may give anything you find
    Mr. Tuck said as much or as little importance as you think it deserves in
    deciding this case. It is for you to say. Anything you find he said, however,
    is only part of the evidence and you should consider it along with and in the
    same way as all the other evidence.

[50]

The
    appellant, relying on this courts decision in
R. v. Bucik
, 2011 ONCA
    546, 274 C.C.C. (3d) 421, at paras. 31 to 34, contends that the trial judge erred
    in not instructing the jury that the exculpatory evidence in question could be
    the source of a reasonable doubt even if not affirmatively believed.

(2)     Analysis

[51]

In
R. v. Bucik
, the issue respecting the appellant Harrington was
    identification  was he one of two people who participated in a fatal assault on
    the victim Auld? As with Tucks statements to Charles Coulter in the present
    case, portions of Harringtons statements to the police were exculpatory. Two
    eyewitnesses descriptions of the second assailant were inconsistent with
    Harringtons appearance. Harrington did not testify at trial. The trial judge
    gave a general instruction on reasonable doubt, but did not link it to any of
    the evidence supporting the defences theory of the case.

[52]

This
    court held that, while the jury was instructed that it could consider the
    exculpatory portion of the statement and the eyewitness evidence, the trial
    judge did not explain
how
they should consider such evidence. Doherty
    J.A. stated that the jury should have been instructed along the lines of
W.(D.)
,
    that even if they did not believe this evidence was true, unless they rejected
    it, it could be considered in the context of the rest of the evidence when
    deciding whether the Crown had discharged its burden of proof (at paras. 34 and
    37).

[53]

However,
    as Blair J.A. noted in
R. v. D.(B.)
, 2011 ONCA 51, 266 C.C.C. (3d)
    197, at para. 103, 
W.(D.)
does not set out a slavish formula; what is
    important is that the jury understand the burden and standard of proof and
    their application. In
R. v. King
, 2013 ONCA 417, 309 O.A.C. 39, a
    trial judges charge respecting exculpatory evidence that used wording similar
    to that employed by the trial judge in this case and did not specifically
    instruct along the lines of
W.(D.)
, was held to be sufficient. In
King
,
    there was no
W.(D.)
charge on the accuseds statements to police, nor
    did she testify. Epstein J.A. noted that the question is not whether the exact
W.(D.)
formulation is used but whether the jury was properly equipped by having
    the appropriate burden and standard of proof explained to them (at para. 16).

[54]

In
    the present case, the appellant testified at trial and his evidence was
    consistent with the exculpatory portions of his statements, to the extent that
    he acted in self-defence. The trial judge gave a
W.(D.)
instruction
    twice in her charge when referring to the appellants testimony. Reading the
    charge as a whole, the appropriate burden and standard of proof were made clear
    to the jury.

[55]

As
    in
King,
the trial judges charge on the issue was sufficient. The
    jury was specifically instructed that they must consider the exculpatory
    remarks along with all of the other evidence unless satisfied that he did not
    make them, that they must consider all the remarks that might help the
    appellant even if they could not decide whether he said them, and that, if the
    jury could not decide whether he made the remarks, they must consider the
    statements along with the rest of the evidence in deciding whether they had a
    reasonable doubt about the appellants guilt.

[56]

The
    jury was therefore specifically and properly instructed in this case on how
    they were to approach the appellants exculpatory out-of-court statements.

[57]

Accordingly,
    I would not give effect to this ground of appeal.

Conclusion

[58]

For these reasons I would dismiss the appeal.

Released: (KMvR) DEC 24, 2014

K. van Rensburg
    J.A.

I agree John Laskin
    J.A.

I agree M.L. Benotto
    J.A.


